IN THE
                         TENTH COURT OF APPEALS

                                No. 10-13-00263-CR

LEAH OLIVIA SANCHEZ,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                          From the 52nd District Court
                              Coryell County, Texas
                          Trial Court No. FAM-09-19900


                          MEMORANDUM OPINION


      Appellant, Leah Olivia Sanchez, was charged by indictment with aggravated

assault with a deadly weapon-family violence, a first-degree felony. See TEX. PENAL

CODE ANN. § 22.02(a), (b)(1) (West 2011). Pursuant to an agreement with the State,

appellant pleaded guilty to the lesser-included offense of aggravated assault with a

deadly weapon, a second-degree felony. See id. § 22.02(a)-(b). Appellant was placed on

community supervision for a period of five years with a $1,000 fine.
        On November 5, 2010, the State filed its first motion to revoke appellant’s

community supervision and adjudicate guilt, alleging eight violations of the terms and

conditions of her community supervision. As a result of the alleged violations, the

terms and conditions of appellant’s community supervision were amended to include,

among other things, a provision requiring appellant to serve thirty days in the Coryell

County Jail. On October 2, 2012, the terms and conditions of appellant’s community

supervision were amended a second time to require that appellant participate in a

psychological evaluation.

        Thereafter, on February 13, 2013, the State filed its second motion to revoke

appellant’s community supervision and adjudicate guilt, asserting seven additional

violations. This time, without the benefit of a plea agreement with the State, appellant

pleaded “true” to several of the allegations contained in the State’s motion and

stipulated to the evidence in support of those allegations. At a hearing on the State’s

motion, the trial court revoked appellant’s community supervision and sentenced her to

six years’ incarceration in the Institutional Division of the Texas Department of

Criminal Justice. Appellant appeals from this judgment, and we affirm.

                                        I.     ANDERS BRIEF

        Pursuant to Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400, 18 L. Ed. 2d
493 (1967), appellant’s court-appointed appellate counsel filed a brief with this Court,

stating that her review of the record yielded no grounds of error upon which an appeal

can be predicated. Accompanying counsel’s brief is a motion to withdraw in this

appellate cause number.       Counsel’s brief presents a professional evaluation of the

Sanchez v. State                                                                         Page 2
record demonstrating why there are no arguable grounds to be advanced in this appeal.

See In re Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) (“In Texas, an Anders

brief need not specifically advance ‘arguable’ points of error if counsel finds none, but it

must provide record references to the facts and procedural history and set out pertinent

legal authorities.”) (citing Hawkins v. State, 112 S.W.3d 340, 343-44 (Tex. App.—Corpus

Christi 2003, no pet.)); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991)

(en banc).

        In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978), appellant’s counsel has carefully discussed why, under controlling

authority, there is no reversible error in the trial court’s judgment.                  Counsel has

informed this Court that she has: (1) examined the record and found no arguable

grounds to advance in this appeal; (2) served a copy of the brief and counsel’s motion to

withdraw on appellant; and (3) informed appellant of her right to review the record and

to file a pro se response in this appeal.1 See Anders, 386 U.S. at 744, 87 S. Ct. at 1400;

Stafford, 813 S.W.2d at 510 n.3; see also In re Schulman, 252 S.W.3d at 409 n.23. More than

an adequate period of time has passed, and appellant has not filed a pro se response.

                                       II.     INDEPENDENT REVIEW

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.
1 The Texas Court of Criminal Appeals has held that “‘the pro se response need not comply with

the rules of appellate procedure in order to be considered. Rather, the response should identify for the
court those issues which the indigent appellant believes the court should consider in deciding whether
the case presents any meritorious issues.’” In re Schulman, 252 S.W.3d 403, 409 n.23 (Tex. Crim. App.
2008) (quoting Wilson v. State, 955 S.W.2d 693, 696-97 (Tex. App.—Waco 1997, no pet.)).


Sanchez v. State                                                                                 Page 3
75, 80, 109 S. Ct. 346, 349-50, 102 L. Ed. 2d 300 (1988). After reviewing the entire record

and counsel’s brief, we have found nothing that would arguably support an appeal in

this matter. See Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex. Crim. App. 2005) (“Due to

the nature of Anders briefs, by indicating in the opinion that it considered the issues

raised in the briefs and reviewed the record for reversible error but found none, the

court of appeals met the requirement of Texas Rule of Appellate Procedure 47.1.”);

Stafford, 813 S.W.2d at 509. Accordingly, the judgment of the trial court is affirmed.

                                       III.    MOTION TO WITHDRAW

        In accordance with Anders, appellant’s attorney has asked this Court for

permission to withdraw as counsel for appellant in this matter. See Anders, 386 U.S. at

744, 87 S. Ct. at 1400; see also In re Schulman, 252 S.W.3d at 408 n.17 (citing Jeffery v. State,

903 S.W.2d 776, 779-80 (Tex. App.—Dallas 1995, no pet.) (“If an attorney believes the

appeal is frivolous, he must withdraw from representing the appellant. To withdraw

from representation, the appointed attorney must file a motion to withdraw

accompanied by a brief showing the appellate court that the appeal is frivolous.”)

(citations omitted)). We grant counsel’s motions to withdraw. Within five days of the

date of this Court’s opinion, counsel is ordered to send a copy of this opinion and this

Court’s judgment to appellant and to advise her of her right to file a petition for

discretionary review.2 See TEX. R. APP. P. 48.4; see also In re Schulman, 252 S.W.3d at 412

n.35; Ex parte Owens, 206 S.W.3d 670, 673 (Tex. Crim. App. 2006).


        2 No substitute counsel will be appointed. Should appellant wish to seek further review of these
cases by the Texas Court of Criminal Appeals, she must either retain an attorney to file petitions for
discretionary review or must file pro se petitions for discretionary review. Any petition for discretionary

Sanchez v. State                                                                                    Page 4
                                                          AL SCOGGINS
                                                          Justice


Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed December 5, 2013
Do not publish
[CR25]




review must be filed within thirty days from the date of this opinion or the last timely motion for
rehearing or timely motion for en banc reconsideration was overruled by this Court. See TEX. R. APP. P.
68.2. Any petition and all copies of the petition for discretionary review must be filed with the Clerk of
the Court of Criminal Appeals. See id. at R. 68.3. Any petition for discretionary review should comply
with the requirements of rule 68.4 of the Texas Rules of Appellate Procedure. See id. at R. 68.4; see also In
re Schulman, 252 S.W.3d at 409 n.22.

Sanchez v. State                                                                                      Page 5